Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 5/27/2021. Claims 1 and 2 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification (Abstract)
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Applicant’s abstract exceeds 150 words. 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Specification (Embedded Hyperlink)
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 
The applicant recites the following: “The  system   and  method  provided   hereby  can  be implemented, for example, using a conventional single-pass QKD  system  (see patent RU2706175) and two commercial encryptors, for example, hardware and software facilities ViPNet L2   lOG    (see   article   at    the   website https://infotecs.ru/about/press-centr/news/infoteks-i-eci- telecom-proveli-ispytaniya-na-sovmestimost-svoikh- produktov.html).”.
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant’s recital of “1st local” is recommended to be replaced with “first local…”.  Applicant’s recital of “2nd local” is recommended to be replaced with “second local…”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “otherwise…going to step A” and “otherwise…going to step B”.  The examiner recommends replacing the term “otherwise” with “or else…proceeding to step A”. The examiner recommends replacing the term “otherwise” with “or else…proceeding to step B”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transmitting quantum key generation module is configured to…”, “key negotiation module of the transmitting node…configured to...”, “receiving quantum key generation module configured to…”, “1st encryptor is configured to”, “key negotiation module of the receiving node is configured to”, “2nd encryptor is configured to…”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner notes that applicant states on page 23 of their specification the following: “The key negotiation modules 6, 8 (in the figure) should be preferably embodied as software modules within the transmitting node 3 and the receiving node 4 of the single-pass QKD system. The capability to receive encryption keys and service data over the localcommunication links 11, 12 is implemented in the encryptors 1, 2 also in software. Respective programs and modules can be developed by an expert in programming (programmer) based on the knowledge of functions to be performed.”. Accordingly, the structure of the encryptors and modules are software.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “the external digital data network” in the last line of claim 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner encourages the applicant to review the claims for additional antecedent issues. 
Claim 2 recites the limitation “the authentication key”.  There is insufficient antecedent basis for this limitation in the claim. The examiner encourages the applicant to review the claims for additional antecedent issues. 
Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hicks (WO-2012072983).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/              Examiner, Art Unit 2497